Citation Nr: 1119362	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-37 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating higher than 40 percent for diabetes mellitus (DM) with erectile dysfunction, retinopathy, and nephropathy, prior to November 1, 2007; and a disability rating in excess of 20 percent for the disability from November 1, 2007, to include restoration of a 40 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1984 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In his notice of disagreement (NOD) received at the RO in April 2008, the Veteran requested a hearing before a Veterans Law Judge.  The requested hearing was scheduled for January 2011, and the Veteran was advised as to the date and time of the hearing.  He failed to appear for the hearing without explanation and has not requested the hearing be rescheduled.  Therefore, the request is considered withdrawn.


FINDINGS OF FACT

1.  The Veteran's DM was rated as 40 percent disabling beginning July 30, 2004, based on a finding that he required insulin to control the disability; was following a diabetic diet; had multiple hypoglycemic reactions; and regulation of activities could prevent hypoglycemic reactions. 

2.  A VA examination in February 2007 disclosed that the Veteran reported two episodes of severe hypoglycemia for which he was seen in the emergency room but was not hospitalized; the examination report notes that he was not on a restricted diabetic diet and did not require regulation of activities to control hypoglycemic reactions as directed by a physician.





3.  In May 2007, the RO issued a rating decision proposing to reduce the rating for the Veteran's DM to 20 percent, and informed the Veteran of the proposal and that he would be afforded a period of 60 days to submit evidence showing why the rating should not be reduced.

4.  In a July 2007 rating decision, the rating for the Veteran's DM disability was reduced to 20 percent, effective November 1, 2007.

5.  From the time of the February 2007 examination, the Veteran's DM has required insulin; it has not been reported to consistently require a restricted diet or cause hypoglycemic reactions, requiring the Veteran to regulate his activities as directed by a physician.


CONCLUSION OF LAW

Prior to November 1, 2007, the Veteran's DM disability did not warrant more than a 40 percent rating; the disability rating for the Veteran's DM disability was properly reduced to 20 percent, effective November 1, 2007; the disability has not warranted more than a 20 percent rating during the period beginning November 1, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.119, Diagnostic Code 7913 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a rating in excess of 20 percent for his DM disability.  He also believes that the 40 percent rating awarded in November 2004 and discontinued effective November 1, 2007, should be restored.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.




Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects the Veteran was provided appropriate VCAA notice in a letter mailed in February 2007, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), service personnel records (SPRs), VA medical records, reports of VA compensation and pension (C&P) examinations, and private treatment records have been associated with the claims folder.  Finally, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

As discussed below, the record also reflects that the RO has complied with the requirements applicable to the reduction of a rating.  

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

The RO has rated the Veteran's DM under the criteria of 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under that DC, a 20 percent rating is warranted for DM requiring insulin and restricted diet, or oral hypoglycemic and restricted diet.  A 40 percent rating is warranted for DM requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Per Note (1) to Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

A 40 percent rating is warranted for DM if, in addition to requiring insulin and restricted diet for control, regulation of activities is required.  As explained below, the record establishes that the Veteran has not consistently restricted his diet for control and the disability does not require the Veteran to regulate his activities.

Historically, the Veteran was granted service connection for DM in a rating decision in February 2000 with a disability rating of 20 percent, effective April 2, 1999.  The Veteran filed a claim for an increased rating in July 2004.  A rating decision in November 2004 increased his disability rating to 40 percent, effective July 30, 2004.  The Veteran filed the instant claim for an increased rating in January 2007.  The RO issued a rating decision proposing to reduce the rating for the Veteran's DM to 20 percent in May 2007.  In a July 2007 rating decision, the Veteran's DM disability rating was reduced to 20 percent, effective November 1, 2007.  The instant appeal ensued.

The Board notes that the record is replete with private treatment records and correspondence from private doctors showing that the Veteran is receiving continued treatment for his DM to include insulin injections and although counseled on the importance of exercise, had no restriction of activities due to DM.  The record also contains private employment records, from November 1999 to May 2009, showing treatment for hypoglycemic episodes that did not require hospitalization.

In response to his claim for an increased rating in January 2007, the Veteran was afforded a VA C&P examination for DM in February 2007 in which no evidence of neuropathy or peripheral vascular disease was found.  The Veteran complained of partial erectile dysfunction but was able to have intercourse and vaginal penetration with ejaculation on occasion.  He reported two episodes of severe hypoglycemia for which he was seen in the emergency room but not hospitalized, that he was not on a restricted diabetic diet, and that he was not on any oral diabetes medicines.  Insulin injections were noted as treatment.  No restriction of activities due to DM was noted.  He was diagnosed with DM type II with end organ of partial erectile dysfunction.

The Veteran had a VA C&P examination for DM in October 2007 in which he reported three to four episodes a week of hypoglycemia readily relieved by food and no episodes of ketoacidosis.  The Veteran also reported that he was following a diabetic restricted diet as well as taking insulin three times a day.  No restriction of activates to maintain glycemic control was noted.  No history of peripheral neuropathy or erectile dysfunction was noted.  The diagnosis was type II DM with end organ damage of minimal diabetic nephropathy.  In the conclusion, the VA examiner noted that the Veteran was not on any dietary restrictions or any medications.

The Veteran stated in his NOD and formal appeal (VA Form 9) that he was still insulin dependent; that his service-connected disability had not gotten any better; and that he had several hypoglycemic reactions.

The Veteran had a VA C&P examination for DM in February 2009 in which he complained of erectile dysfunction.  No history of diabetic nephropathy was noted.  The Veteran stated that hypertension was diagnosed approximately two years prior.  The VA examiner opined that in the absence of kidney disease, hypertension was neither caused nor aggravated by the Veteran's DM type II.  The Veteran denied severe hypoglycemic episodes and history of ketoacidosis.  The Veteran reported one visit to his diabetic care provider for hypoglycemic episodes within the prior 12 months.  The Veteran reported being on a restricted diabetic diet; not taking oral hypoglycemic agents for management of DM; and being on full insulin injections daily for management of his DM.  The examiner noted that the Veteran's DM would require some restrictions in his occupation to maintain glycemic control, namely a requirement to eat his meals on time at work to maintain glycemic control, but noted that the Veteran's physical activities were not limited to maintain glycemic control.  The diagnosis, in pertinent part, was mild to moderate DM type II managed on four subcutaneous insulin injections daily with end organ damage of complete erectile dysfunction.

The Veteran had a VA C&P examination for DM in February 2010 in which he reported having diabetic retinopathy and multiple episodes of hypoglycemia in which he was verbally unresponsive and fainted or had a seizure from low blood sugar.  The Veteran denied any history of ketoacidosis and reported that he had never been admitted to the hospital.  The Veteran complained of total erectile dysfunction.  It was noted that the Veteran had to restrict his diet in order to control his DM but did not have to restrict his activities.  The diagnosis was DM type I poorly controlled with frequent episodes of hypoglycemia and end organ damage of mild diabetic retinopathy bilaterally; erectile dysfunction responsive to medication; and mild nephropathy.  In an attached addendum VA C&P examination for the eyes, a VA doctor of optometry opined that the Veteran did not have vision loss secondary to DM as his vision was correctable to 20/20 in each eye. 

In a May 2009 rating decision, the RO granted entitlement to special monthly compensation based on loss of use of a creative organ from October 13, 2008.  

Based on review of the evidence above, the Board finds that prior to November 1, 2007, the Veteran's DM disability did not warrant more than a 40 percent rating; the disability rating for the Veteran's DM disability was properly reduced to 20 percent, effective November 1, 2007; and the disability has not warranted more than a 20 percent rating during the period beginning November 1, 2007.  

The pertinent medical evidence of record shows the Veteran's DM with erectile dysfunction; retinopathy; and nephropathy has required insulin and a restricted diet as required for a 20 percent disability rating.  However, none of the evidence shows that the complications of the DM warrant a separate compensable rating.  In addition, the Veteran has not been instructed to regulate his activities because of his diabetes mellitus as is required for a 40 percent disability rating.  He was not instructed to exercise, or regulate any activity (avoidance of strenuous occupational and recreational activities), because of his DM. 

In this case the Board also finds the statements by the Veteran to be credible in describing his own symptoms.  However, even affording those statements full credibility, they do not show symptoms more closely approximating the schedular criteria for the next higher evaluation.

The Board notes that certain considerations apply when an examination report indicates that there has been improvement in service-connected disability.  See 38 C.F.R. § 3.344(a), (b).  Those considerations are applicable to ratings which have continued for long periods at the same level (five years or more), but they do not apply to disabilities which have not become stabilized and are likely to improve.  38 C.F.R. § 3.344(c).

Here, the Veteran's 40 percent rating was in effect from July 2004, until
November 2007, or less than five years.  Moreover, the fact that the Veteran's DM disability has not been reported to consistently require a restricted diet or consistently cause hypoglycemic reactions, requiring the Veteran to regulate his activities as directed by a physician, suggests that the Veteran's disability was capable of improvement.  The provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings, therefore, do not apply.  It is only required that an improvement in the disability be shown to support the reduction.  As discussed above, the evidence of record at the time of the rating decision reducing the rating clearly demonstrated that the Veteran was not on a restricted diabetic diet and no restriction of activities due to DM was noted.  

The Board also notes that certain considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  If the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2010).

Here, the Veteran's combined disability rating of 40 percent, effective from July 2004, was decreased to 20 percent effective November 1, 2007, by the reduction of the rating assigned to his DM disability.  Because that lower evaluation did result in a reduction or discontinuance of compensation payments, the provisions of 38 C.F.R. § 3.105(e) do apply.  Here, the record reflects that the Veteran was given proper notice in a May 2007 proposed rating action and that the reduction was accomplished in a July 2007 rating decision, effective November 1, 2007.  The Veteran was given the opportunity to respond.  Thus, the RO complied with the provisions of 38 C.F.R. § 3.105(e). 

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected DM are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board must consider whether a claim has been raised for a total disability rating for individual unemployability due to service-connected disabilities.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted and the evidence does not suggest that his service-connected DM renders him unemployable; accordingly, Rice is not applicable.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.


ORDER

Entitlement to a disability rating higher than 40 percent for DM with erectile dysfunction, retinopathy, and nephropathy, prior to November 1, 2007; and a disability rating in excess of 20 percent for the disability from November 1, 2007, to include restoration of a 40 percent rating, is denied.                  
                                         


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


